Citation Nr: 0031124	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-23 483	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a back disorder as 
secondary to the service-connected bilateral knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1974 to October 
1977.  He also had sixteen years, nine months and twenty-
eight days of prior active service.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal two rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 1993 the RO denied the veteran's 
claim for an increased evaluation for a right and left knee 
disorder and in January 1996 the RO denied the veteran's 
claim of entitlement to service connection for a back 
disorder as secondary to the service-connected bilateral knee 
disorder.  


REMAND

The DD214 of record showed that the veteran had sixteen 
years, nine months and twenty-eight days of prior active 
service.  The claims folder does not include verification of 
the dates of the veteran's prior active service.  In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary shall include obtaining the 
relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).

The VA last examined the veteran in October 1996.  The 
examiner did not indicate whether or not the claims folder 
was available or that the veteran's medical history was 
reviewed prior to the examination.  An examination should 
include a review of "the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one."  See Green v. Derwinski, 1 Vet. App. 121 
(1991), which required that the records of prior treatment be 
taken into account at the time of an evaluation.  See also 
VAOPGCPREC 20-95 (July 14, 1995).  In addition, the October 
1996 VA examiner indicated that there were X-rays of both 
knees.  However, those radiology reports were not included in 
the claims folder.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Although the VA has examined the veteran's back several 
times, no examiner has indicated the etiology of the 
veteran's back disorder.  The Board notes that the veteran 
previously claimed that his back disorder was due to surgery 
on a pilonidal cyst.  No examiner has indicated if it is at 
least as likely as not that the veteran's back disorder was 
due to or the result of his service-connected bilateral knee 
disorder. ion on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences, including the 
possible denial of his claims.  See 38 C.F.R. § 3.655(b) 
(1999); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to verify, 
through official channels including the 
NPRC, the veteran's periods of active 
military service.  All attempts to verify 
these dates must be documented in the 
record.

2.  The RO should ascertain if X-rays of 
the both knees were conducted in 
conjunction with the October 1996 VA 
examination.  If X-rays of both knees 
were done, then the radiology report must 
be associated with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic and neurologic examination to 
determine the severity of his bilateral 
knee disorder and the etiology of his 
back disorder.  The claims folder, to 
include those records obtained in 
conjunction with this remand, should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to indicate that the entire file 
has been reviewed.

a.  All indicated studies, including X-
rays and range of motion studies in 
degrees, should be performed.  In 
reporting range of motion, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.

b.  The physician should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
back disorder was due to or the result of 
his service-connected bilateral knee 
disorder.  

4.  The RO should then readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

